           Case 2:18-cv-00303-JCM-VCF Document
           Case 2:18-cv-00303-JCM-VCF Document 70
                                               71 Filed
                                                  Filed 09/04/20
                                                        09/14/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   COOPER LEVENSON, P.A.
     1835 Village Center Circle
 3   Las Vegas, Nevada 89134
     (702) 366-1125
 4   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 5
     Attorneys for Defendant
 6   SMITH’S FOOD & DRUG CENTERS, INC.

 7                                  UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9   ANN SCOTT,                                           CASE NO. 2:18-cv-00303-JCM-VCF

10                    Plaintiff,

11   vs.

12   SMITH’S FOOD AND DRUG CENTERS,                       STIPULATION AND ORDER TO
     INC., d/b/a/ SMITH’S FOOD AND DRUG                   CONTINUE TRIAL DATE
13   CENTER, a Foreign Corporation; DOES 1
     through 20; ROE BUSINESS ENTITIES 1                  (FIRST REQUEST)
14   through 20, inclusive jointly and severally,

15                    Defendants.

16

17            WHEREAS, due to Covid restrictions, the Court has advised counsel that it will not be holding

18   civil trials for the remainder of the calendar year 2020 and further requested that counsel submit a

19   stipulation to continue trial setting to the Court; and

20            WHEREAS, earlier today Defense counsel submitted a “Motion to Amend Joint Pre-Trial Order

21   (ECF No 68)”1 requesting that the Court enter an amended order changing this case from a bench trial to

22   a jury trial;

23   ///

24   ///

25   ///

26   ///

27
     1
28    ECF No 69 was filed by Defense counsel but also signed by Plaintiff’s attorney to acknowledge his
     agreement that the case be changed to a jury trial.

     CLAC 5845111.1
        Case 2:18-cv-00303-JCM-VCF Document
        Case 2:18-cv-00303-JCM-VCF Document 70
                                            71 Filed
                                               Filed 09/04/20
                                                     09/14/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2


 1           IT IS HEREBY STIPULATED AND AGREED by and between Defendant SMITH’S FOOD &

 2   DRUG CENTERS, INC., through its attorney of record, JERRY S. BUSBY, ESQ. of the law firm

 3   COOPER LEVENSON, P.A. and Plaintiff ANN SCOTT through her attorney of record, JONATHAN

 4   B. LEE, ESQ. of THE RICHARD HARRIS LAW FIRM that the trial in this matter be continued to the

 5   first date available for civil trials in the calendar year 2021.

 6           Respectfully submitted this 4th day of September, 2020.

 7   RICHARD HARRIS LAW FIRM                         COOPER LEVENSON, P.A.

 8
     /s/Jonathan B. Lee, Esq.                        /s/ Jerry S. Busby, Esq.
 9   JONATHAN B. LEE, ESQ.                           JERRY S. BUSBY, ESQ.
10   Nevada Bar No. 008282                           Nevada Bar No. 001107
     801 South Fourth Street                         3016 West Charleston Boulevard, #195
11   Las Vegas, Nevada 89101                         Las Vegas, Nevada 89102
     (702) 444-4444                                  (702) 366-1125
12   Attorneys for Plaintiff                         Attorneys for Defendant
     ANN SCOTT                                       SMITH’S FOOD & DRUG CENTERS, INC.
13

14

15

16           IT IS HEREBY ORDERED that the trial be rescheduled to take place on the Court’s trial
                      April 5, 2021 at 9:00 a.m. Calendar call will be held March 31, 2021 at 1:30 p.m.
     stack beginning ___________________.
17

18

19                                                   ______________________________________
20                                                   UNITED STATES DISTRICT COURT JUDGE
                                                             September 14, 2020
21                                                   DATED: ___________________________

22

23

24

25

26

27

28

                                                         2
     CLAC 5845111.1
